IN THE SUPREME COURT OF THE STATE OF DELAWARE

  PETER KOSTYSHYN,                         §
                                           §   No. 359, 2021
        Defendant Below,                   §
        Appellant,                         §   Court Below: Superior Court
                                           §   of the State of Delaware
        v.                                 §
                                           §   C.A. No. N18J-02078
  THE CITY OF WILMINGTON, a                §
  municipal corporation of the State of    §
  Delaware,                                §
                                           §
        Plaintiff Below, Appellee.         §

                           Submitted: December 15, 2021
                           Decided: December 15, 2021

                                     ORDER

      The appellant, Peter Kostyshyn, filed a notice of appeal from a November 8,

2021, decision of the Superior Court denying a motion for a stay of a sheriff sale.

On November 12, 2021, the Clerk of this Court issued a notice directing Kostyshyn

to show cause why the appeal should not be dismissed for his failure to comply with

Supreme Court Rule 42 in taking an appeal from an interlocutory order. Postal

records indicate that the notice to show cause was delivered on December 4, 2021.

A timely response to the notice to show cause was due by December 14, 2021. The

appellant having failed to respond to the notice to show cause within the required

ten-day period, dismissal of this action is deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is hereby DISMISSED.



                                    BY THE COURT:

                                    /s/ Karen L. Valihura
                                    Justice




                                       2